            Case 1:00-mc-00308 Document 119 Filed 11/11/20 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

IN RE:                             *
COURT OPERATIONS UNDER THE EXIGENT *                                   MISC. NO. 00-308
CIRCUMSTANCES CREATED BY COVID-19 *
                                 *****
                     STANDING ORDER 2020-20

       In March, 2020, in response to the emerging COVID-19 pandemic, the Court

substantially reduced its operations in order to protect the health and safety of court staff, court

users, and the public. As local virus data improved, the Court gradually proceeded on its phased

recovery plan and slowly increased its level of on-site operations, including conducting some

jury trials and a limited number of other necessary in-person proceedings. On September 28,

2020, the Court entered Phase 3 of its recovery plan and, effective October 19, 2020, reopened

the front counters of the Clerk’s Office to the public.

       Along with planning a phased recovery to normal operations, the Court has also

considered what triggering criteria should prompt a return to reduced operations. In consultation

with local public health experts, the Court has identified certain factors that may justify such

action: (1) whether and by how much the 7-day test positivity rates for the State of Maryland and

local jurisdictions surrounding each courthouse have exceeded 5.0%; (2) whether the relevant

test positivity trend lines are significantly rising; (3) whether the State of Maryland and local

jurisdictions surrounding each Courthouse have imposed new restrictions on travel or the

operation of local business and institutions; and (4) other virus metrics including

hospitalizations, 7-day average new cases, and 7-day average new deaths.

       In recent days, these triggering criteria have been met. The 7-day test positivity rate for

the State of Maryland exceeds 5.0%, as do the test positivity rates for Baltimore City, Baltimore

County, Prince George’s County, Anne Arundel County, and other jurisdictions in the State.
            Case 1:00-mc-00308 Document 119 Filed 11/11/20 Page 2 of 5



Moreover, these rates appear to have significant upward trajectories. Additionally, the Governor

of the State of Maryland has imposed new restrictions on the operations of businesses in the

State in response to rising virus metrics, as has the Mayor of the City of Baltimore. These

actions also follow a significant increase in the number of patients currently hospitalized with

COVID-19, along with a rapid rise in the average number of new cases reported. Accordingly,

the Court now finds that it is appropriate to significantly reduce in-court operations, effective

November 16, 2020. It is

       ORDERED that, effective November 16, 2020, all in-court hearings and proceedings in

the District of Maryland are SUSPENDED. Chambers will contact parties and counsel regarding

any scheduled in-court proceedings. Some of these proceedings will be transferred to virtual

formats and all others will be postponed; and it is further

       ORDERED that no members of the public and no counsel, parties, witnesses, or other

court users may enter any U.S. Courthouse in the District of Maryland without prior permission

from the Chief Judge, the Clerk of the District Court, or the Clerk of the Bankruptcy Court. No

members of the public may enter any U.S. Probation Office in the District of Maryland without

prior permission from the Chief U.S. Probation Officer. Members of the public will retain access

to drop boxes at the entrance of each Courthouse to deposit and date-stamp papers between 9:00

a.m. and 4:00 p.m., Monday through Friday. Court staff may continue to enter the Courthouses

consistent with the instructions of their supervisors; and it is further

     ORDERED that, in addition to the above restrictions, the following persons shall not enter

any U.S. Courthouse or U.S. Probation Office in this District without the express permission of

the Chief Judge:




                                                   2
      Case 1:00-mc-00308 Document 119 Filed 11/11/20 Page 3 of 5



   Persons who have been diagnosed with COVID-19 or told to presume they have

    COVID-19 by a health professional within the last 14 days;

   Persons who have had contact in the last 14 days with anyone who has been diagnosed

    with COVID-19 or told to presume they have COVID-19 by a health professional,

    unless the diagnosis was more than 14 days ago and the person diagnosed has been

    symptom-free for the past 72 hours;

   Persons who have been asked to self-quarantine by any physician, hospital, or health

    agency;

   Persons who have a temperature of 100.0 degrees or higher, as measured by the

    touchless thermometers at the entrance to each Courthouse, which all persons are

    required to use prior to entry;

   Persons who have had fever or chills, cough, shortness of breath or difficulty breathing,

    fatigue, muscle or body aches, headache, new loss of taste or smell, sore throat,

    congestion or runny nose, nausea or vomiting, or diarrhea within the last 14 days, unless

    the symptoms are attributable to another known condition;

   Persons who reside with someone who has had fever or chills, cough, shortness of

    breath or difficulty breathing, fatigue, muscle or body aches, headache, new loss of taste

    or smell, sore throat, congestion or runny nose, nausea or vomiting, or diarrhea within

    the last 14 days, unless the symptoms are attributable to another known condition;

   Persons who have returned from international travel or a cruise ship voyage within the

    past 14 days; and




                                            3
             Case 1:00-mc-00308 Document 119 Filed 11/11/20 Page 4 of 5



         Persons who have been released from a federal, state or local jail, prison, or other

          correctional institution within the last 14 days, except those who are reporting to be fit

          with a location monitoring device or as otherwise ordered by the Court; and it is further

         ORDERED that the United States Marshal, his Deputies, the Court Security Officers, or a

designated contractor, shall enforce the terms of this Order and shall deny entry to anyone

attempting to enter in violation of this Order; and it is further

         ORDERED that if you are scheduled or required to appear at a U.S. Courthouse or U.S.

Probation Office in the District of Maryland, and you are unable to appear because of the

restrictions in this Order, you are directed to proceed as follows:

            If you are represented by an attorney, please contact your attorney;

            If you are an attorney and you are scheduled to appear in court before a judge, please

             contact that chambers directly;

            For self-represented litigants, please contact the Clerk’s Office at (410) 962-3625;

            If you are scheduled to meet with a Pretrial Services officer, please contact the office

             of Pretrial Services at (410) 962-4820 for Baltimore and (301) 344-0375 for

             Greenbelt;

            If you are scheduled to meet with a Probation officer, please contact the Probation

             office at (410) 962-4740 for Baltimore and (301) 344-0510 for Greenbelt;

            If you are a juror, please contact the Jury Department at (410) 962-3090;

            For Court of Appeals matters, please contact Patricia S. Connor, Clerk of Court, at

             (804) 916-2700;

            For Bankruptcy Court matters, please contact the Clerk’s Office at (410) 962-2688

             for Baltimore and (301) 344-8018 for Greenbelt.


                                                   4
               Case 1:00-mc-00308 Document 119 Filed 11/11/20 Page 5 of 5



              For Section 341 Meetings of Creditors, please contact the U.S. Trustee’s Office at

               (410) 962-4300.

              For District Court matters, and any matters not included above, please contact the

               Clerk’s Office at (410) 962-3625; and it is further

        ORDERED that Amended Standing Order 2020-18 is SUPERSEDED, effective

November 16, 2020; and it is further

        ORDERED that these restrictions shall remain in place for a minimum of two weeks.

The Court shall review the triggering criteria on a regular basis to determine whether conditions

have sufficiently improved to support rescinding this Order and resuming some or all in-court

operations; and it is further

        ORDERED that, effective November 16, 2020, the operations of U.S. District Court for

the District of Maryland will REVERT to Phase 1 of the previously announced COVID-19

Recovery Guidelines; as to staffing and Probation Office activities, the Court will REVERT to

Phase 2.



Date: November 11, 2020                                   /s/ JAMES K. BREDAR
                                                        James K. Bredar
                                                        Chief Judge




                                                   5
